DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  these claims recite: “less that all”, which should be “less than all”.  Appropriate correction is required.
Claims 8 and 18 are objected to because of the following informalities:  these claims recite: “the optima restore”, which should be “the optimal restore”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what results are being interpolated and in what why are they being interpolated. The only result the examiner finds in this line of claim dependencies is the determination of an optimal restore instance type. It is unclear what an interpolation of an optimal restore instance type entails.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9, 11-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopwood (US 7,729,926), and further in view of “Virtualization via Virtual Machines” by Donald Firesmith.
Consider claim 1, Hopwood discloses, with the exception of a virtual machine, a method, comprising: identifying restore instance types associated with a cloud provider; performing a search on less that all of the restore instance types to identify an optimal restore instance type; determining an optimal restore instance type from the restore instance types based on the search; and performing a data protection operation with a restore virtual machine based on the optimal restore instance type (Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18 and 56-63, Col. 14-15 lines 68-9 and the sections relating to fig. 2-9. Hopwood discloses various restore parameters (restore instance types) such as type, size, amount in data units, data life, frequency of restore, restore destination, level of protection and transfer rate. A subset of these types can be analyzed to determine an optimal restore operation and this restore operation is performed using the result of this analysis along with a cost analysis using the backup and restoration computer system 110. Hopwood further discloses a distributed network being provided.).
Hopwood does not explicitly describe the use of virtualization and virtual machines, however Firesmith does teach the use and benefit of using such features under the section “Pros of Virtualization via Virtual Machines”. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the “backup and restoration computer system 110” to use virtualization and virtual machines to implement its functions for the reasons given in the “Pros of Virtualization via Virtual Machines” section of the reference.
Consider claim 2, Hopwood in view of Firesmith discloses the method as recited in claim 1, further comprising determining an optimal restore instance type for each tier of bandwidths associated with the restore instance types (Hopwood: Fig. 9, col. 12-14 lines 62-2, various bandwidth requirements for restore can be used/specified.).
Consider claim 3, Hopwood in view of Firesmith discloses the method as recited in claim 2, further comprising performing the search for each tier of bandwidths to determine the optimal restore instance type for each tier (Hopwood: Fig. 9, col. 12-14 lines 62-2, various bandwidth levels can be considered.).
 Consider claim 4, Hopwood in view of Firesmith discloses the method as recited in claim 1, further comprising identifying the restore instance types and sorting the restore instance types by price (Hopwood: Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18 and 56-63, Col. 14-15 lines 10-9 and the sections relating to fig. 2-9. Hopwood discloses presenting prices and allowing for adjustments to prices by adjusting the parameters of the restore.).
Consider claim 5, Hopwood in view of Firesmith discloses the method as recited in claim 1, wherein performing a search includes performing a binary search on the restore instance types (Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18 and 56-63, Col. 14-15 lines 68-9 and the sections relating to fig. 2-9. Hopwood discloses various restore parameters (restore instance types) such as type, size, amount in data units, data life, frequency of restore, restore destination, level of protection and transfer rate. A subset of these types can be analyzed to determine an optimal restore operation and this restore operation is performed using the result of this analysis along with a cost analysis using the backup and restoration computer system 110.).
Consider claim 6, Hopwood in view of Firesmith discloses the method as recited in claim 5, further comprising performing a calibration run for each restore instance while performing the binary search (Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18 and 56-63, Col. 14-15 lines 68-9 and the sections relating to fig. 2-9. Hopwood discloses analyzing various restore parameters against the cost to include them in the restore, thus calibration the cost to the desired restore.).
Consider claim 8, Hopwood in view of Firesmith discloses the method as recited in claim 1, further comprising applying a policy based at least on recovery price and recovery time to select a restore instance type for the data protection operation that is different from the optima restore instance type (Fig. 1-9, abstract, Col. 7 lines 15-37, Col. 8 lines 5-18 and 56-63, Col. 14-15 lines 68-9 and the sections relating to fig. 2-9. Hopwood discloses that a user may not be able to afford the desired restore and need to adjust the restore parameters.).
Consider claim 9, Hopwood in view of Firesmith discloses the method as recited in claim 1. Hopwood also discloses having pricing for each type and level of restore parameter, but the combination does not explicitly teach that this price to restore parameter ranking is in table form. However, the use of a table to store information is well known and obvious and therefore the examiner is taking official notice to this feature.
.
Allowable Subject Matter
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL ALSIP/Primary Examiner, Art Unit 2136